DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “an elastic contact structure comprising the contact, first and second anchors, and first and second flexible support beams that are each connected to the contact, respectively connected to the first and second anchors, and suspend the contact between the first and second flexible support beams to enable the contact to deflect with the cantilevered structure within the plane of the first and second beams”, in combination of with all other recited associated elements in an electromechanical sensing device.
The primary reasons for allowance of independent claim 7 is the inclusion of the specific limitations of “the first ends of the first and second beams separately adjoin the anchor, and a connector that is between the first and second contacts and interconnects distal ends of the first and second beams, the first and second beams containing dissimilar first and second materials, respectively… and means for producing a digital output when the cantilevered structure is deflected to cause the connector to contact and close either contact of the first and second contacts the contact so that the anchor, the second beam, the connector, and the single contact contacted by the connector create the closed electrical path through the anchor, the cantilevered structure, and only the single contact”, in combination of with all other recited associated elements in a sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIN Y ZHONG/Primary Examiner, Art Unit 2861